Citation Nr: 1419678	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-09 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to payment of additional accrued benefits.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to January 1946.  He died in August 2009, and the appellant is his daughter. 

This appeal to the Board of Veterans' Appeals (Board) arose from a decision of the Department of Veterans' Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, that denied an additional payment to the appellant.

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.


FINDINGS OF FACT

1.  An April 2009 rating decision granted the Veteran a nonservice-connected pension, special monthly pension based on the need for aid and attendance, and proposed a finding of incompetency.

2.  The Veteran consented to the proposed finding of incompetency.  An August 2009 rating decision determined the Veteran was incompetent.

3.  The Veteran died prior to receipt of any pension payments.  At the time of his death, pension payments for three months were accrued and unpaid.

4.  The appellant is the Veteran's daughter and was born in January 1948.

5.  The appellant paid the Veteran's burial expenses, for which VA reimbursed her in full.


CONCLUSION OF LAW

The criteria for payment of additional accrued benefits are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b); 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The RO fully complied with the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002).  Letters dated in October 2009 and April 2010 informed the appellant of what was required to prove her claim and VA's duty to assist her.  See 38 C.F.R. § 3.159.  She makes no assertion of a lack of assistance or of being unaware.  Hence, the Board finds VA complied with the VCAA notice and assistance requirements, and further discussion would serve no useful purpose.

Analysis

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000 (a).  Such payments may be made, in order, to the Veteran's surviving spouse, his children in equal shares, or his dependent parents in equal shares.  38 C.F.R. § 3.1000(a)(1)-(4).  In all other cases, only so much of accrued benefits may be paid as may be necessary to reimburse the person who bore the expenses of last sickness or burial.  38 C.F.R. § 3.1000(a)(5).

For VA purposes a "child" is defined as an unmarried natural or adopted child of the Veteran under the age of 18, or between the ages of 18 and 23 while pursuing a course of instruction at an educational institution.  38 C.F.R. § 3.57.  

The appellant reported in her claim for accrued benefits that she was the Veteran's daughter and was born in January 1948.  As such, she was over the age of 23 at the time of the Veteran's death; and did not meet the definition of a child.  

VA paid the appellant $4,819.00 as reimbursement of the funeral bill for the Veteran in response to her October 2009 claim for accrued benefits; and, $300.00 was paid as reimbursement of burial benefits paid in response to her September claim.  The appellant did not receive a plot allowance, as she did not submit any documentation that showed the place of burial of the Veteran's cremated remains and the cost of the plot.

The appellant acknowledges receipt of the above amounts.  Her claim, however, is based on her belief that she also is entitled to the pension payments the Veteran was due, but unpaid, for May, June, and July 2009, a total of $4,932.00.  

As noted in the June 2009 RO letter that informed the Veteran of the award of the pension, payment of his benefits were delayed due to receipt of information that the Veteran was not capable of handling his benefits.  By the time an August 2009 rating decision determined the Veteran to be incompetent, with his consent, and the appellant was appointed as his fiduciary, the Veteran died before any pension benefits were in fact paid.

Although the Veteran was in fact entitled to pension benefits for the months noted when he died, as an adult child the appellant is not within the class of designated survivors eligible to receive payment of those benefits, except to the extent she defrayed the cost of the Veteran's final illness or burial.  38 C.F.R. § 3.1000(a)(5).  She has in fact been reimbursed in full for those costs.  She has not reported any additional expenses related to the Veteran's last illness or burial.  Hence, her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to payment of additional accrued benefits is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


